*430ORDER
The Disciplinary Review Board having filed a report with the Court on October 29, 1996, recommending that by way of reciprocal discipline JAMES E. LYNCH of WASHINGTON CROSSING, PENNSYLVANIA, who was admitted to the bar of this State in 1987, and who was temporarily suspended from practice by Order of this Court on January 30, 1996, and who remains suspended at this time, be disbarred, respondent having been disbarred in the Commonwealth of Pennsylvania for the knowing misappropriation of client funds;
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JAMES E. LYNCH be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JAMES E. LYNCH, pursuant to Rule 1:21-6, previously restrained from disbursement by Order dated January 30, 1996, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that JAMES E. LYNCH comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that JAMES E. LYNCH reimburse the Disciplinary Oversight Committee for appropriate administrative costs.